DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 16-20) in the reply filed on 02/09/2022 is acknowledged.
Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Election was made without traverse in the reply filed on 02/09/2022.
Claim Objections
Claims 16 and 20 are objected to because of the following informalities: 
Claim 16, line 3, “a predetermine rotational steps” should change to-- a predetermine rotational step--.
Claim 20, line 2, “RFID” require definition.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 9,703,002) in view of Weber (US 5,491,670).
Regarding claim 16, Olsson teaches a method of facilitating a limited area positioning system, comprising: 
emitting a module signal with a directionality from a module signal transmitter, in a predetermined rotational step around a positioning module by adjusting a stepper motor coupled to the module signal transmitter ("A single axis dipole transmitter can be rotated at a highly constant rate in various known techniques. The flux angles and phase reversals of the transmitted signal can be used to accurately determine an angular orientation measured around the transmitter's axis of rotation. In one embodiment a crystal controlled servo or stepper motor can rotate a horizontally disposed, dipole transmitter around a vertical axis at a highly constant rate known to the mapping locator. The 
emitting a beacon signal from a beacon when said beacon receives the module signal emitted from the beacon signal transmitter (''The performance of our locating system can be further improved and enhanced by adding over the ground navigational capability. Various navigation techniques can be employed. Examples include, GPS, DGPS, inertial navigation, optical flow (using a camera linear array, optical motion processor or other optical technology), Doppler techniques, and the use of navigational reference beacons," col 7, In 17-34);
recording stepper motor's rotation degree upon receiving the beacon signal from at least three beacons to obtain angles formed at the positioning module between three sets of two beacons among said at least three beacons ("FIG. 17 illustrates an array 200 of three orthogonal sonder pairs," col 17, In 36-51; "an iterative loop is installed in the process by which signal data is captured at a series of rotary angles of the locator. In FIG. 23A, the emphasis is on sampling signal strength readings from all nodes, at a specific frequency and transmitter output in a series of steps separated by one hundred and twenty degrees of rotation," col 41, In 38-52); 

Olsson fails to explicitly teach comparing the three datasets to identify a coordinate of a point that exists in all of the three datasets as a current position of the positional module. 
However, Weber teaches comparing the three datasets to identify a coordinate of a point that exists in all of the three datasets as a current position of the positional module ("By determining the distance from three separate beacons, an AGV determines its position within the plane occupied by those three beacons," col 3, In 22-27). It would have been obvious to one of ordinary skill in the art to combine the beacon-based rotational orientation system of Olsson with the support for comparing measurements to determine a position in a coordinate 
Regarding claim 17, Weber teaches a step for converting the identified coordinate of the point that exist in all of the three datasets into a relational coordinate of the positioning module associated with said at least three beacons (col 3, In 22-27). 
Regarding claim 18, Weber teaches the module signal with the directionality is one of a laser signal or an infrared signal (col 13, In 50-57). 
Regarding claim 19, Weber teaches wherein said at least two different types of beacon signals includes an electromagnetic signal (radio signal) and an acoustic signal (sonic signal) (col 4, In 8-15; col 7, In 3-14). 
Regarding claim 20, Weber teaches wherein one of said at least two different types of beacon signals is RFID signal that is unique to the beacon emitting said beacon signals (col.3, ln 35-38, col 12, In 33-49, claim 33).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.